Order as resettled, denying *731“ plaintiff’s motion to dismiss the counterclaims, defenses and setoffs ” contained in answer of defendant Whitbread reversed upon the law, with ten dollars costs and disbursements, motion granted, with ten dollars costs, counterclaim dismissed, and defense and so-called setoffs stricken out, with leave to said defendant to plead over within ten days upon payment of said costs. The so-called counterclaim and separate and distinct defense alleges no facts whatever constituting either a counterclaim or a defense. Reference to the answer in another action is meaningless. Lazansky, P. J., Kapper, Seeger, Carswell and Scudder, JJ., concur.